As filed with the Securities and Exchange Commission on January 11, 2017 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 INPHI CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 77-0557980 (I.R.S. Employer Identification No.) 2953 Bunker Hill Lane, Suite 300 Santa Clara, CA (Address of principal executive offices) (Zip Code) Stock Units Granted as Employment Inducement Awards Outside of a Plan (Full title of the plans) Ford Tamer President and Chief Executive Officer Inphi Corporation 2953 Bunker Hill Lane, Suite 300
